TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN



NO. 03-11-00354-CV

Kimberly Compton and Orlando Bell, Appellants

v.

Texas Department of Family and Protective Services, Appellee




FROM THE DISTRICT COURT OF BELL COUNTY, 146TH JUDICIAL DISTRICT
NO. 239,406-B, HONORABLE RICK MORRIS, JUDGE PRESIDING


M E M O R A N D U M   O P I N I O N
PER CURIAM
	Appellant Kimberly Compton has filed a motion to abate proceedings so that her
attorney may obtain guidance from the trial court about the scope of her appointment on appeal, seek
clarification of the trial court's nunc pro tunc order, and file a supplemental clerk's record in this Court.
Compton's counsel has conferred with counsel for appellant Orlando Bell, counsel for appellee, and the
child's attorney ad litem, none of whom object to the motion to abate.
	This appeal is abated.  The parties are instructed to file a report ninety days from the
date of this order informing this Court about the status of the trial court proceedings.  Failure to file the
status report within ninety days after the issuance of this order may result in the dismissal of appellant
Compton's appeal for want of prosecution.  See Tex. R. App. P. 42.3(b).

Before Justices Puryear, Rose and Goodwin
Abated
Filed:   September 14, 2011